DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11134355 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application recite the broader version of the claims of the cited patent US 11134355 B2.

Patent  US 11134355 B2
 INSTANT 
1. An audio content playback method for a portable terminal, the audio content playback method comprising: checking by a controller a group of devices engaged in simultaneous playback of the audio content; allocating by the controller a channel of audio to each of devices included in the group; and separately displaying the devices included in the group corresponding to the allocated channel.
2. The audio content playback method of claim 1, wherein allocating by the controller the channel of audio to each of devices included in the group comprises: allocating by the controller the channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group.
3. The audio content playback method of claim 1, wherein separately displaying the devices included in the group corresponding to the allocated channel comprises: displaying sub items for each channel; and displaying information of the devices currently allocated for each channel in the sub items.
4. The audio content playback method of claim 2, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
5. The audio content playback method of claim 4, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
6. The audio content playback method of claim 4, further comprising displaying on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displaying on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking a list of the devices included in the group and channel allocation states of the devices included in the group.
7. The audio content playback method of claim 6, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
8. The audio content playback method of claim 7, wherein, as a sub-menu of the touch key input item provided in advance for each channel, the list of the devices included in the group and channel allocation states of the devices are displayed as touch key input items.
9. The audio content playback method of claim 7, wherein additionally displaying on the channel allocation main screen a touch key input item provided in advance for automatic channel allocation.
10. A machine-readable non-transitory storage medium having recorded thereon a program that is executed by the controller to operate the audio content playback method of claim 1, wherein the controller is a controller of the portable terminal.
11. A portable terminal comprising: a controller; a mobile communication unit configured to perform a wireless signal processing operation for a mobile communication function; an auxiliary communication unit for short-range communication with a group of devices; an audio input/output unit receives an audible input, or outputs audible sound; and a storage unit comprising having recorded thereon machine executable code that is executed by the controller for controlling playback of audio content playback operation by each device of the group of devices simultaneously, wherein the controller checks the group of devices engaged in simultaneous playback of the audio content, allocates a channel of audio to each of devices included in the group; and separately displays the devices included in the group corresponding to the allocated channel.
12. The portable terminal of claim 11, wherein when the controller allocates a channel of audio to each of devices included in the group, the controller allocates the channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group.
13. The portable terminal of claim 11, wherein when the controller separately displays the devices included in the group corresponding to the allocated channel, the controller displays sub items for each channel and displays information of the devices currently allocated for each channel in the sub items.
14. The portable terminal of claim 12, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
15. The portable terminal of claim 14, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
16. The portable terminal of claim 14, the controller further displays on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displays on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking a list of the devices included in the group and channel allocation states of the devices included in the group.
17. The portable terminal of claim 16, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
18. The portable terminal of claim 17, wherein a touch key input item provided in advance for automatic channel allocation is additionally displayed on the channel allocation main screen.

1. An audio content playback method for a portable terminal, the audio content playback method comprising: checking by a controller a group of devices engaged in simultaneous playback of the audio content; allocating by the controller a channel of audio to each of devices included in the group; and displaying a list of the devices included in the group.
2. The audio content playback method of claim 1, wherein allocating by the controller the channel of audio to each of devices included in the group comprises: allocating by the controller the channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group.
3. The audio content playback method of claim 1, wherein displaying the devices included in the group comprises: displaying channel allocation states for each devices.
4. The audio content playback method of claim 2, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
5. The audio content playback method of claim 4, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
6. The audio content playback method of claim 4, further comprising displaying on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displaying on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking the list of the devices included in the group and channel allocation states of the devices included in the group.
7. The audio content playback method of claim 6, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
8. The audio content playback method of claim 7, wherein, as a sub-menu of the touch key input item provided in advance for each channel, the list of the devices included in the group and channel allocation states of the devices are displayed as touch key input items.
9. The audio content playback method of claim 7, wherein additionally displaying on the channel allocation main screen a touch key input item provided in advance for automatic channel allocation.
10. A machine-readable non-transitory storage medium having recorded thereon a program that is executed by the controller to operate the audio content playback method of claim 1, wherein the controller is a controller of the portable terminal.
11. A portable terminal comprising: a controller; a mobile communication unit configured to perform a wireless signal processing operation for a mobile communication function; an auxiliary communication unit for short-range communication with a group of devices; an audio input/output unit receives an audible input, or outputs audible sound; and a storage unit comprising having recorded thereon machine executable code that is executed by the controller for controlling playback of audio content playback operation by each device of the group of devices simultaneously, wherein the controller checks the group of devices engaged in simultaneous playback of the audio content, allocates a channel of audio to each of devices included in the group; and displays a list of the devices included in the group.
12. The portable terminal of claim 11, wherein when the controller allocates a channel of audio to each of devices included in the group, the controller allocates the channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group.
13. The portable terminal of claim 11, wherein when the controller displays the devices included in the group, the controller channel allocation states for each devices.
14. The portable terminal of claim 12, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
15. The portable terminal of claim 14, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
16. The portable terminal of claim 14, the controller further displays on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displays on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking the list of the devices included in the group and channel allocation states of the devices included in the group.
17. The portable terminal of claim 16, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
18. The portable terminal of claim 17, wherein a touch key input item provided in advance for automatic channel allocation is additionally displayed on the channel allocation main screen.




Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10764702 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application recite the broader version of the claims of the cited patent US 10764702 B2.

Patent US 10764702 B2
INSTANT
1. An audio content playback method for a portable terminal, the audio content playback method comprising: checking by a controller a group of devices engaged in simultaneous playback of the audio content; allocating by the controller a channel of audio to each of devices included in the group; and displaying channel allocation states for the devices included in the group, wherein displaying the channel allocation states for the devices included in the group comprises separately displaying the devices included in the group corresponding to the allocated channel.
2. The audio content playback method of claim 1, wherein allocating by the controller the channel of audio to each of devices included in the group comprises: allocating by the controller the channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group.
3. The audio content playback method of claim 1, wherein separately displaying the devices included in the group corresponding to the allocated channel comprises: displaying sub items for each channel; and displaying information of the devices currently allocated for each channel in the sub items.
4. The audio content playback method of claim 2, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
5. The audio content playback method of claim 4, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
6. The audio content playback method of claim 4, further comprising displaying on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displaying on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking a list of the devices included in the group and channel allocation states of the devices included in the group.
7. The audio content playback method of claim 6, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
8. The audio content playback method of claim 7, wherein, as a sub-menu of the touch key input item provided in advance for each channel, the list of the devices included in the group and channel allocation states of the devices are displayed as touch key input items.
9. The audio content playback method of claim 7, wherein additionally displaying on the channel allocation main screen a touch key input item provided in advance for automatic channel allocation.
10. A machine-readable non-transitory storage medium having recorded thereon a program that is executed by the controller to operate the audio content playback method of claim 1, wherein the controller is a controller of the portable terminal.
11. A portable terminal comprising: a controller; a mobile communication unit configured to perform a wireless signal processing operation for a mobile communication function; an auxiliary communication unit for short-range communication with a group of devices; an audio input/output unit receives an audible input, or outputs audible sound; and a storage unit comprising having recorded thereon machine executable code that is executed by the controller for controlling playback of audio content playback operation by each device of the group of devices simultaneously, wherein the controller checks the group of devices engaged in simultaneous playback of the audio content, allocates a channel of audio to each of devices included in the group; and displays channel allocation states for the devices included in the group, wherein when the controller displays the channel allocation states for the devices included in the group, the controller separately displays the devices included in the group corresponding to the allocated channel.
12. The portable terminal of claim 11, wherein when the controller allocates a channel of audio to each of devices included in the group, the controller allocates the channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group.
13. The portable terminal of claim 11, wherein when the controller separately displays the devices included in the group corresponding to the allocated channel, the controller displays sub items for each channel and displays information of the devices currently allocated for each channel in the sub items.
14. The portable terminal of claim 12, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
15. The portable terminal of claim 14, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
16. The portable terminal of claim 14, the controller further displays on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displays on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking a list of the devices included in the group and channel allocation states of the devices included in the group.
17. The portable terminal of claim 16, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
18. The portable terminal of claim 17, wherein a touch key input item provided in advance for automatic channel allocation is additionally displayed on the channel allocation main screen.

1. An audio content playback method for a portable terminal, the audio content playback method comprising: checking by a controller a group of devices engaged in simultaneous playback of the audio content; allocating by the controller a channel of audio to each of devices included in the group; and displaying a list of the devices included in the group.
2. The audio content playback method of claim 1, wherein allocating by the controller the channel of audio to each of devices included in the group comprises: allocating by the controller the channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group.
3. The audio content playback method of claim 1, wherein displaying the devices included in the group comprises: displaying channel allocation states for each devices.
4. The audio content playback method of claim 2, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
5. The audio content playback method of claim 4, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
6. The audio content playback method of claim 4, further comprising displaying on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displaying on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking the list of the devices included in the group and channel allocation states of the devices included in the group.
7. The audio content playback method of claim 6, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
8. The audio content playback method of claim 7, wherein, as a sub-menu of the touch key input item provided in advance for each channel, the list of the devices included in the group and channel allocation states of the devices are displayed as touch key input items.
9. The audio content playback method of claim 7, wherein additionally displaying on the channel allocation main screen a touch key input item provided in advance for automatic channel allocation.
10. A machine-readable non-transitory storage medium having recorded thereon a program that is executed by the controller to operate the audio content playback method of claim 1, wherein the controller is a controller of the portable terminal.
11. A portable terminal comprising: a controller; a mobile communication unit configured to perform a wireless signal processing operation for a mobile communication function; an auxiliary communication unit for short-range communication with a group of devices; an audio input/output unit receives an audible input, or outputs audible sound; and a storage unit comprising having recorded thereon machine executable code that is executed by the controller for controlling playback of audio content playback operation by each device of the group of devices simultaneously, wherein the controller checks the group of devices engaged in simultaneous playback of the audio content, allocates a channel of audio to each of devices included in the group; and displays a list of the devices included in the group.
12. The portable terminal of claim 11, wherein when the controller allocates a channel of audio to each of devices included in the group, the controller allocates the channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group.
13. The portable terminal of claim 11, wherein when the controller displays the devices included in the group, the controller channel allocation states for each devices.
14. The portable terminal of claim 12, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
15. The portable terminal of claim 14, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
16. The portable terminal of claim 14, the controller further displays on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displays on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking the list of the devices included in the group and channel allocation states of the devices included in the group.
17. The portable terminal of claim 16, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
18. The portable terminal of claim 17, wherein a touch key input item provided in advance for automatic channel allocation is additionally displayed on the channel allocation main screen.



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-20 of U.S. Patent No. US 10462594 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application recite the broader version of the claims of the cited patent US 10462594 B2.

Patent  US 10462594 B2
INSTANT
1. An audio content playback method for a portable terminal, the audio content playback method comprising: checking by a controller a group of devices engaged in simultaneous playback of the audio content; allocating by the controller a channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group; and displaying channel allocation states for the devices included in the group.
2. The audio content playback method of claim 1, wherein displaying the channel allocation states for the devices included in the group comprises: separately displaying the devices included in the group corresponding to the allocated channel.
3. The audio content playback method of claim 2, wherein separately displaying the devices included in the group corresponding to the allocated channel comprises: displaying sub items for each channel; and displaying information of the devices currently allocated for each channel in the sub items.
4. The audio content playback method of claim 1, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
5. The audio content playback method of claim 4, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
6. The audio content playback method of claim 4, further comprising displaying on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displaying on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking a list of the devices included in the group and channel allocation states of the devices included in the group.
7. The audio content playback method of claim 6, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
8. The audio content playback method of claim 7, wherein, as a sub-menu of the touch key input item provided in advance for each channel, the list of the devices included in the group and channel allocation states of the devices are displayed as touch key input items.
9. The audio content playback method of claim 7, wherein additionally displaying on the channel allocation main screen a touch key input item provided in advance for automatic channel allocation.
10. The audio content playback method of claim 7, wherein the touch key input items provided in advance for each channel comprise ‘Left’ and ‘Right’ corresponding to 2 channels or ‘Left’, ‘Surrounded Left’, ‘Woofer’, ‘Surrounded Right’, and ‘Right’ corresponding to 5.1 channels.
11. A machine-readable non-transitory storage medium having recorded thereon a program that is executed by the controller to operate the audio content playback method of claim 1, wherein the controller is a controller of the portable terminal.
12. A portable terminal comprising: a controller; a mobile communication unit configured to perform a wireless signal processing operation for a mobile communication function; an auxiliary communication unit for short-range communication with a group of devices; an audio input/output unit receives an audible input, or outputs audible sound; and a storage unit comprising having recorded thereon machine executable code that is executed by the controller for controlling playback of audio content playback operation by each device of the group of devices simultaneously, wherein the controller checks the group of devices engaged in simultaneous playback of the audio content, allocates a channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group; and displays channel allocation states for the devices included in the group.
13. The portable terminal of claim 12, wherein when the controller displays the channel allocation states for the devices included in the group, the controller separately displays the devices included in the group corresponding to the allocated channel.
14. The portable terminal of claim 13, wherein when the controller separately displays the devices included in the group corresponding to the allocated channel, the controller displays sub items for each channel and displays information of the devices currently allocated for each channel in the sub items.
15. The portable terminal of claim 12, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
16. The portable terminal of claim 15, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
17. The portable terminal of claim 15, the controller further displays on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displays on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking a list of the devices included in the group and channel allocation states of the devices included in the group.
18. The portable terminal of claim 17, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
19. The portable terminal of claim 18, wherein, as a sub-menu of the touch key input item provided in advance for each channel, the list of the devices included in the group and channel allocation states of the devices are displayed as touch key input items.
20. The portable terminal of claim 18, wherein a touch key input item provided in advance for automatic channel allocation is additionally displayed on the channel allocation main screen.

1. An audio content playback method for a portable terminal, the audio content playback method comprising: checking by a controller a group of devices engaged in simultaneous playback of the audio content; allocating by the controller a channel of audio to each of devices included in the group; and displaying a list of the devices included in the group.
2. The audio content playback method of claim 1, wherein allocating by the controller the channel of audio to each of devices included in the group comprises: allocating by the controller the channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group.
3. The audio content playback method of claim 1, wherein displaying the devices included in the group comprises: displaying channel allocation states for each devices.
4. The audio content playback method of claim 2, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
5. The audio content playback method of claim 4, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
6. The audio content playback method of claim 4, further comprising displaying on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displaying on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking the list of the devices included in the group and channel allocation states of the devices included in the group.
7. The audio content playback method of claim 6, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
8. The audio content playback method of claim 7, wherein, as a sub-menu of the touch key input item provided in advance for each channel, the list of the devices included in the group and channel allocation states of the devices are displayed as touch key input items.
9. The audio content playback method of claim 7, wherein additionally displaying on the channel allocation main screen a touch key input item provided in advance for automatic channel allocation.
10. A machine-readable non-transitory storage medium having recorded thereon a program that is executed by the controller to operate the audio content playback method of claim 1, wherein the controller is a controller of the portable terminal.
11. A portable terminal comprising: a controller; a mobile communication unit configured to perform a wireless signal processing operation for a mobile communication function; an auxiliary communication unit for short-range communication with a group of devices; an audio input/output unit receives an audible input, or outputs audible sound; and a storage unit comprising having recorded thereon machine executable code that is executed by the controller for controlling playback of audio content playback operation by each device of the group of devices simultaneously, wherein the controller checks the group of devices engaged in simultaneous playback of the audio content, allocates a channel of audio to each of devices included in the group; and displays a list of the devices included in the group.
12. The portable terminal of claim 11, wherein when the controller allocates a channel of audio to each of devices included in the group, the controller allocates the channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group.
13. The portable terminal of claim 11, wherein when the controller displays the devices included in the group, the controller channel allocation states for each devices.
14. The portable terminal of claim 12, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
15. The portable terminal of claim 14, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
16. The portable terminal of claim 14, the controller further displays on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displays on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking the list of the devices included in the group and channel allocation states of the devices included in the group.
17. The portable terminal of claim 16, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
18. The portable terminal of claim 17, wherein a touch key input item provided in advance for automatic channel allocation is additionally displayed on the channel allocation main screen.




Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9654877 B2 in view of Terada. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application refer to the same device and method as the patent US 9654877 B2 but are much broader.
For example, claims 1 and 11 of patent US 9654877 B2 encompasses the same
subject matter as claims 1 and 11 of the Instant case except that Instant Application claim 1 recites: “displaying a list of the devices included in the group ". In an analogous field of endeavor, Datla (US 20140359461 A1) discloses, “displaying a list of devices that are contained in the group” (claim 12 of Datla above).
Therefore, it would be obvious to one with ordinary skill in the art before the
effective date of the claimed invention to implement the Patent with a display
according to Datla for providing visual information to the user.


 

Patent US 9654877 B2
INSTANT
1. An audio content playback method for a portable terminal, the audio content playback method comprising: checking by a controller whether a channel is supportable by audio content that is currently engaged in a group of devices engaged in simultaneous playback of the audio content; selectively allocating by the controller a channel to each of devices included in the group based on position information received wirelessly from each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group, wherein the user interface environment that is preset for channel allocation for each device included In the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to the supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content; and transmitting via short-range communication by an auxiliary communication unit allocated channel information to each device included in the group to allow each device to select its allocated channel and play the audio content; and wherein the sub-menu selection items comprise touch key input items provided in advance for each channel.
2. The audio content playback method of claim 1, further comprising displaying on a channel allocation main screen the menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displaying on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking a list of the devices included in the group and channel allocation states of the devices included in the group.
3. The audio content playback method of claim 2, wherein the touch key input items provided in advance for each channel as at least a part of the sub-menu selection items are displayed on the channel allocation main screen.
4. The audio content playback method of claim 3, wherein, as a sub-menu of the touch key input item provided in advance for each channel, a list of the devices included in the group and channel allocation states of the devices are displayed as touch key input items.
5. The audio content playback method of claim 3, wherein additionally displaying on the channel allocation main screen a touch key input item provided in advance for automatic channel allocation.
6. The audio content playback method of claim 3, wherein the touch key input items provided in advance for each channel comprise ‘Left’ and ‘Right’ corresponding to 2 channels or ‘Left’, ‘Surrounded Left’, ‘Woofer’, ‘Surrounded Right’, and ‘Right’ corresponding to 5.1 channels.
7. The audio content playback method of claim 1, wherein checking the channel that is supportable by audio content that is currently engaged in group's simultaneous playback, in group's simultaneous playback of the audio content comprises: determining whether there is an input manipulation with respect to a menu selection item provided in advance to receive manipulation of whether to perform playback of a selective channel for each device included in the group.
8. The audio content playback method of claim 1, wherein the supportable channel of the audio content comprises 2 channels and 5.1 channels.
9. A machine-readable non-transitory storage medium having recorded thereon a program that is executed by a controller of a portable terminal to operate the audio content playback method of claim 1.
10. The method of claim 1, wherein selectively allocating by the controller a channel to each of the devices included in the group based on the position information or based on an input state in a user interface is based on another input in the user interface.
11. A portable terminal comprising: a controller; a mobile communication unit configured to perform a wireless signal processing operation for a mobile communication function; an auxiliary communication unit for short-range communication with a group of devices; an audio input/output unit receives an audible input, or outputs audible sound; and a storage unit comprising having recorded thereon machine executable code that is executed by the controller for controlling playback of audio content playback operation by each device of a group of devices simultaneously, wherein the controller performs a group's simultaneous playback operation in the audio content playback operation, checks a channel supported by audio content and allocates by the controller a channel to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in group, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to the supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content; wherein the controller transmits via short-range communication by an auxiliary communication unit allocated channel information to each device included in the group to allow each device to select its allocated channel and play the audio content, and wherein the sub-menu selection items comprise touch key input items provided in advance for each channel.
12. The portable terminal of claim 11, wherein the audio input/output unit includes a microphone, speaker and a codec.
13. The portable terminal of claim 11, further comprising: a manipulation unit; and wherein the controller separately allocates the corresponding channel supported by corresponding audio content for each device in the group according to selection via the manipulation unit of each device in the group.
14. The portable terminal of claim 13, wherein the manipulation unit comprises a touch screen.
15. The portable terminal of claim 13, wherein the manipulation unit includes a touch pad.
16. The portable terminal of claim 11, wherein the controller controls the auxiliary communication unit to transmit allocated channel information to each device included in the group to allow each device to select its allocated channel and play the audio content.
17. The portable terminal of claim 11, further comprising: a position checking unit; and wherein the controller separately allocates the corresponding channel supported by corresponding audio content for each device in the group according to a position of each device in the group determined by the position checking unit.
18. The portable terminal of claim 17, wherein the position checking unit includes a Global Positioning System (GPS) for checking a local position of the portable terminal and generating location information.

1. An audio content playback method for a portable terminal, the audio content playback method comprising: checking by a controller a group of devices engaged in simultaneous playback of the audio content; allocating by the controller a channel of audio to each of devices included in the group; and displaying a list of the devices included in the group.
2. The audio content playback method of claim 1, wherein allocating by the controller the channel of audio to each of devices included in the group comprises: allocating by the controller the channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group.
3. The audio content playback method of claim 1, wherein displaying the devices included in the group comprises: displaying channel allocation states for each devices.
4. The audio content playback method of claim 2, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
5. The audio content playback method of claim 4, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
6. The audio content playback method of claim 4, further comprising displaying on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displaying on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking the list of the devices included in the group and channel allocation states of the devices included in the group.
7. The audio content playback method of claim 6, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
8. The audio content playback method of claim 7, wherein, as a sub-menu of the touch key input item provided in advance for each channel, the list of the devices included in the group and channel allocation states of the devices are displayed as touch key input items.
9. The audio content playback method of claim 7, wherein additionally displaying on the channel allocation main screen a touch key input item provided in advance for automatic channel allocation.
10. A machine-readable non-transitory storage medium having recorded thereon a program that is executed by the controller to operate the audio content playback method of claim 1, wherein the controller is a controller of the portable terminal.
11. A portable terminal comprising: a controller; a mobile communication unit configured to perform a wireless signal processing operation for a mobile communication function; an auxiliary communication unit for short-range communication with a group of devices; an audio input/output unit receives an audible input, or outputs audible sound; and a storage unit comprising having recorded thereon machine executable code that is executed by the controller for controlling playback of audio content playback operation by each device of the group of devices simultaneously, wherein the controller checks the group of devices engaged in simultaneous playback of the audio content, allocates a channel of audio to each of devices included in the group; and displays a list of the devices included in the group.
12. The portable terminal of claim 11, wherein when the controller allocates a channel of audio to each of devices included in the group, the controller allocates the channel of audio to each of devices included in the group based on a position information of each device included in the group or based on an input state in a user interface environment that is preset for channel allocation for each device included in the group.
13. The portable terminal of claim 11, wherein when the controller displays the devices included in the group, the controller channel allocation states for each devices.
14. The portable terminal of claim 12, wherein the user interface environment that is preset for channel allocation for each device included in the group comprises: a plurality of menu selection items provided in advance to receive selection of a channel allocation scheme corresponding to a supportable channel of the audio content; and sub-menu selection items for selecting a channel for each device included in the group based on the supportable channel of the audio content.
15. The portable terminal of claim 14, wherein information of the devices currently allocated for each channel is displayed on the sub-menu selection items.
16. The portable terminal of claim 14, the controller further displays on a channel allocation main screen the menu selection items provided in advance to receive selection of the channel allocation scheme corresponding to the supportable channel of the audio content are displayed, in which the channel allocation main screen that is provided in advance for each channel allocation scheme corresponds to the supportable channel of the audio content, and additionally displays on the channel allocation main screen: a plurality of touch key input items provided in advance for each channel allocation scheme corresponding to the supportable channel of the audio content; and touch key input items for checking the list of the devices included in the group and channel allocation states of the devices included in the group.
17. The portable terminal of claim 16, wherein on the channel allocation main screen are additionally displayed touch key input items provided in advance for each channel as at least a part of the sub-menu selection items for selecting the channels for each device included in the group based on the supportable channel of the audio content.
18. The portable terminal of claim 17, wherein a touch key input item provided in advance for automatic channel allocation is additionally displayed on the channel allocation main screen.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson (US 20120087503 A1), and further in view of Datla (US 20140359461 A1).
Regarding claim 1, Watson (US 20120087503 A1) discloses a checking by a controller a group of devices engaged in simultaneous playback of the audio content (Watson, Fig. 2; ¶ [0027]: “ The loudspeakers may be listed as front left, subwoofer, front right, rear left, center and rear right for the 5.1multi-channel surround sound“);
allocating by the controller a channel of audio to each of devices included in the group (Watson, ¶ [0031]: “ The audio controller determines the number of channels’’ and ¶ [0041]: “ The audio source may further assign an audio channel based on the speaker type”).
However, Watson fails to disclose displaying a list of the devices included in the group.
In an analogous field of endeavor, Datla (US 20140359461 A1) discloses, “displaying a list of devices that are contained in the group” (claim 12 of Datla above).
Therefore, it would be obvious to one with ordinary skill in the art before the
effective date of the claimed invention to combine Watson with Datla to provide a display according to Datla for providing visual information to the user.
	Regarding claim 10, the combination of Watson and Datla discloses all the limitations of claim 1.
Watson further discloses a machine-readable non-transitory storage medium having recorded thereon a program that is executed by the controller to operate the audio content playback, wherein the controller is a controller of the portable terminal (Watson, Fig. 3, item 309, 313; ¶ [0025]: “ mobile phone (e.g., Blackberry, iPhone, etc.)”) .
Regarding claim 11. Watson discloses a portable terminal comprising: 
a controller(Watson, Fig. 3, item 309);
a mobile communication unit configured to perform a wireless signal processing operation for a mobile communication function (Watson, Fig. 3, item 306); 
an auxiliary communication unit for short-range communication with a group of devices (Watson, Fig. 3, item 303); 
an audio input/output unit receives an audible input, or outputs audible sound (Watson, Fig. 4, item 425); and 
a storage unit comprising having recorded thereon machine executable code that is executed by the controller for controlling playback of audio content playback operation by each device of the group of devices simultaneously (Watson, Fig. 3,
item 313; ¶ [0046]: “each of the audio sinks operate in separate channels yet at the same sample rate and audio format, and each is synchronized to begin playback at the same time”), wherein 
the controller checks the group of devices engaged in simultaneous playback of the audio content, allocates a channel of audio to each of devices included in the group (Watson, Fig. 5; ¶ [0031]: “The audio controller determines the number of         channels" and ¶ [0041]: “The audio source may further assign an audio channel based on the speaker type”, based on the position information received wirelessly from each of the devices in the group of devices .) 
However, Watson fails to disclose displaying a list of the devices included in the group.
In an analogous field of endeavor, Datla (US 20140359461 A1) discloses, “displaying a list of devices that are contained in the group” (claim 12 of Datla above).
Therefore, it would be obvious to one with ordinary skill in the art before the
effective date of the claimed invention to combine Watson with Datla to provide a display according to Datla for providing visual information to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654